Exhibit 10.4

INDEMNIFICATION AGREEMENT



This Agreement made this ­­­16th day of July, 2020, between CITIZENS & NORTHERN
CORPORATION, a bank holding company registered under the Bank Holding Company
Act of 1956, as amended, and a Pennsylvania corporation (the “Company”) and
Stephen M. Dorwart, a director, officer or representative (as hereinafter
defined) of the Company (the “Indemnitee”);



WHEREAS, the Company and the Indemnitee are each aware of the exposure to
litigation of officers, directors and representatives of the Company as such
persons exercise their duties to the Company;



WHEREAS, the Company and the Indemnitee are also aware of conditions in the
insurance industry that have affected and may continue to affect the Company’s
ability to obtain appropriate directors’ and officers’ liability insurance on an
economically acceptable basis;



WHEREAS, the Company desires to continue to benefit from the services of highly
qualified, experienced and competent persons such as the Indemnitee;



WHEREAS, the Indemnitee desires to serve or to continue to serve the Company as
a director, officer or as a director, officer or trustee of another corporation,
joint venture, trust or other enterprise in which the Company has a direct or
indirect ownership interest, for so long as the Company continues to provide on
an acceptable basis adequate and reliable indemnification against certain
liabilities and expenses which may be incurred by the Indemnitee.



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:



1.          Indemnification. Subject to the terms of this Agreement, the Company
shall indemnify the Indemnitee with respect to his or her activities as a
director or officer of the Company and/or as a person who is serving or has
served on behalf of the Company (“representative”) as a director, officer, or
trustee of another corporation, joint venture, trust or other enterprise,
domestic or foreign, in which the Company has a direct or indirect ownership
interest (an “affiliated entity”) against expenses (including, without
limitation, attorneys’ fees, judgments, fines, and amounts paid in settlement)
actually and reasonably incurred by him or her (“Expenses”) in connection with
any claim against Indemnitee which is the subject of any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
investigative or otherwise and whether formal or informal (a “Proceeding”), to
which Indemnitee was, is, or is threatened to be made a party by reason of facts
which include Indemnitee’s being or having been such a director, officer or
representative, to the extent of the highest and most advantageous to the
Indemnitee, as determined by the Indemnitee, of one or any combination of the
following:



(a)         The benefits provided by the Company’s Articles of Incorporation in
effect on the date hereof;



(b)         The benefits provided by the Articles of Incorporation or By-Laws or
their equivalent of the Company in effect at the time Expenses are incurred by
Indemnitee;



(c)         The benefits allowable under Pennsylvania law in effect at the date
hereof;



(d)         The benefits allowable under the law of the jurisdiction under which
the Company exists at the time Expenses are incurred by the Indemnitee;



(e)         The benefits available under liability insurance obtained by the
Company;



(f)         The benefits available under the Company’s Directors and Officers
Liability Insurance Policy in effect at the time of the claim; and







--------------------------------------------------------------------------------

(g)         Such other benefits as are or may be otherwise available to
Indemnitee.



Combination of two or more of the benefits provided by (a) through (g) shall be
available to the extent that the Applicable Document, as hereafter defined, does
not require that the benefits provided therein be exclusive of other benefits.
The document or law providing for the benefits listed in items (a) through (g)
above is called the “Applicable Document” in this Agreement. Company hereby
undertakes to use its best efforts to assist Indemnitee, in all proper legal
ways, to obtain the benefits selected by Indemnitee under items (a) through (g)
above.



For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans for employees of the Company or of any affiliated entity
without regard to ownership of such plans; references to “fines” shall include
any excise taxes assessed on the Indemnitee with respect to any employee benefit
plan; references to “serving on behalf of the company” shall include any
services as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, the Indemnitee with respect to an employee
benefits plan, its participants or beneficiaries; references to the singular
shall include the plural and vice versa; and if the Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan Indemnitee shall be
deemed to have acted in a manner consistent with the standards required for
indemnification by the Company under the Applicable Documents.



2.          Insurance. The Company shall maintain directors’ and officers’
liability insurance for so long as Indemnitee’s services are covered hereunder,
provided and only to the extent that such insurance is available in amounts and
on terms and conditions determined by the Company to be acceptable. However, the
Company agrees that the provisions hereof shall remain in effect regardless of
whether liability or other insurance coverage is at any time obtained or
retained by the Company; except that any payments in fact made to Indemnitee
under an insurance policy obtained or retained by the Company shall reduce the
obligation of the Company to make payments hereunder by the amount of the
payments made under any such insurance policy.



3.          Payment of Expenses. At Indemnitee’s request, the Company shall pay
the Expenses as and when incurred by Indemnitee, after receipt of written notice
pursuant to Section 6 hereof and an undertaking in the form of Exhibit I
attached hereto by or on behalf of Indemnitee (i) to repay such amounts so paid
on Indemnitee’s behalf if it shall ultimately be determined under the Applicable
Document or applicable law that Indemnitee is required to repay such amounts and
(ii) to reasonably cooperate with the Company concerning such Proceeding. That
portion of Expenses which represents attorneys’ fees and other costs incurred in
defending any Proceeding shall be paid by the Company within thirty (30) days of
its receipt of such request, together with reasonable documentation (consistent,
in the case of attorneys’ fees, with Company practice in payment of legal fees
for outside counsel generally) evidencing the amount and nature of such
Expenses, subject to its also having received such notice and undertaking.



It is understood and agreed before the Company pays the Expenses incurred in a
Proceeding brought by a banking agency in which a final order has not been
entered, the following conditions must be met:



(a)         The Board of Directors, in good faith, shall determine in writing
after due investigation and consideration that the Indemnitee acted in a manner
believed to be in the best interests of the Company;



(b)         The Board of Directors, in good faith, shall determine after due
investigation and consideration that the payment of such Expenses will not
materially or adversely affect the Company’s safety and soundness.



- 2 -

--------------------------------------------------------------------------------

(c)         The Indemnitee shall agree in writing to reimburse the Company for
Expenses which subsequently are deemed “prohibited indemnification payments”, as
defined in 12 C.F.R. § 359.1(1).



The Indemnitee shall not participate in any way in the Board’s discussion and
approval of Expenses, provided however, that the Indemnitee may present his or
her request to the Board and respond to any inquiries from the Board concerning
his or her involvement in the circumstances giving rise to the banking agency
Proceeding or civil action.



4.          Escrow. The Company may dedicate such amounts as the Board of
Directors of the Company may from time to time authorize, as collateral security
for the funding of its obligations hereunder (and under similar agreements with
other directors, officers and representatives) by depositing assets or bank
letters of credit in escrow or reserving lines of credit that may be drawn down
by an escrow agent in the dedicated amount (the “Escrow Reserve”). The Company
shall promptly provide Indemnitee with a true and complete copy of the agreement
relating to the establishment and operation of the Escrow Reserve, together with
such additional documentation or information with respect to the escrow as
Indemnitee may from time to time reasonably request. The Company shall promptly
deliver an executed copy of the Agreement to the escrow agent for the Escrow
Reserve to evidence to that agent that Indemnitee is a beneficiary of that
Escrow Reserve and shall deliver to Indemnitee the escrow agent’s signed receipt
evidencing that delivery.



5.          Additional Rights. The indemnification provided in this Agreement
shall not be exclusive of any other indemnification or right to which Indemnitee
may be entitled and shall continue after Indemnitee has ceased to occupy a
position as an officer, director or representative as described in Paragraph 1
above with respect to Proceedings relating to or arising out of Indemnitee’s
acts or omissions during his or her service in such position.



6.          Notice to Company. Indemnitee shall provide to the Company prompt
written notice of any Proceeding brought, threatened, asserted or commenced
against Indemnitee with respect to which Indemnitee may assert a right to
indemnification hereunder; provided that failure to provide such notice shall
not in any way limit Indemnitee’s rights under this Agreement.



7.          Cooperation in Defense and Settlement. Indemnitee shall not make any
admission or effect any settlement of any Proceeding without the Company’s
written consent unless Indemnitee shall have determined to undertake his or her
own defense in such matter and has waived the benefits of this Agreement. The
Company shall not settle any Proceeding to which Indemnitee is a party in any
manner which would impose any Expense on Indemnitee without his or her written
consent. Neither Indemnitee nor the Company will unreasonably withhold consent
to any proposed settlement. Indemnitee and the Company shall cooperate to the
extent reasonably possible with each other and with the Company’s insurers, in
attempts to defend and/or settle such Proceeding.



8.          Assumption of Defense. Except as otherwise provided below, to the
extent that it may wish, the Company (jointly with any other indemnifying party
similarly notified), will be entitled to assume Indemnitee’s defense in any
Proceeding, with counsel mutually satisfactory to Indemnitee and the Company.
Indemnitee shall have the right to employ counsel in such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at Indemnitee’s expense unless:



(a)         the employment of counsel by Indemnitee has been authorized by the
Company;



(b)         counsel employed by the Company initially is unacceptable or later
becomes unacceptable to Indemnitee and such unacceptability is reasonable under
then existing circumstances;



(c)         Indemnitee shall have reasonably concluded that there may be a
conflict of interest between Indemnitee and the Company in the conduct of the
defense of such Proceeding; or



- 3 -

--------------------------------------------------------------------------------

(d)         the Company shall not have employed counsel promptly to assume the
defense of such Proceeding,



in each of which case fees and expenses of counsel shall be at the expense of
the Company and subject to payment pursuant to this Agreement. The Company shall
not be entitled to assume the defense of Indemnitee in any Proceeding brought on
behalf of the Company or as to which Indemnitee shall have drawn either of the
conclusions provided for in clauses (b) or (c) above.



9.          Enforcement. In the event that any dispute or controversy shall
arise under this Agreement between Indemnitee and the Company with respect to
whether the Indemnitee is entitled to indemnification in connection with any
Proceeding or with respect to the amount of Expenses incurred, then with respect
to each such dispute or controversy Indemnitee may seek to enforce the Agreement
through legal action or, at Indemnitee’s sole option and written request,
through arbitration. If arbitration is requested, such dispute or controversy
shall be submitted by the parties to binding arbitration in the Borough of
Wellsboro in the Commonwealth of Pennsylvania, before a single arbitrator
agreeable to both parties. If the parties cannot agree on a designated
arbitrator within fifteen (15) days after arbitration is requested in writing by
Indemnitee, the arbitration shall proceed in the Borough of Wellsboro in the
Commonwealth of Pennsylvania, before an arbitrator appointed by the American
Arbitration Association. In either case, the arbitration proceeding shall
commence promptly under the rules then in effect of that Association and the
arbitrator agreed to by the parties or appointed by that Association shall be an
attorney other than an attorney who has, or is associated with a firm having
associated with it an attorney which has been retained by or performed services
for the Company or Indemnitee at any time during the five years preceding the
commencement of arbitration. The award shall be rendered in such form that
judgment may be entered thereon in any court having jurisdiction thereof. The
prevailing party shall be entitled to prompt reimbursement of any costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with such legal action or arbitration; provided that Indemnitee shall
not be obligated to reimburse the Company unless the arbitrator or court which
resolves the dispute determines that Indemnitee acted in bad faith in bringing
such action or arbitration.



10.        Exclusions. Notwithstanding the scope of indemnification which may be
available to Indemnitee from time to time under any Applicable Document, no
indemnification, reimbursement or payment shall be required of the Company
hereunder with respect to:



(a)         Any claim or any part thereof as to which Indemnitee shall have been
determined by a court of competent jurisdiction from which no appeal is or can
be taken, by clear and convincing evidence, to have acted or failed to act with
deliberate intent to cause injury to the Company or with reckless disregard for
the best interest of the Company;



(b)         Any claim or any part thereof arising under Section 16(b) of the
Securities Exchange Act of 1934 pursuant to which Indemnitee shall be obligated
to pay any penalty, fine, settlement or judgment;



(c)         Any civil money penalty or judgment resulting from any Proceeding
instituted by any federal banking agency, or any other liability or legal
expense with regard to any administrative proceeding or civil action by any
banking agency that results in a final order or settlement pursuant to which
Indemnitee:



(1)         is assessed a civil money penalty;

(2)         is removed from office or prohibited from participating in the
conduct of the affairs of the Company or its affiliates;

(3)         is required to cease and desist from taking any affirmative action
described under the Federal Deposit Insurance Act or other applicable banking
laws with respect to the Company and its affiliates;



- 4 -

--------------------------------------------------------------------------------

(d)         Any obligation of Indemnitee based upon or attributable to the
Indemnitee gaining in fact any personal gain, profit or advantage to which he or
she was not entitled; or



(e)         Any Proceeding initiated by Indemnitee without the consent or
authorization of the Board of Directors of the Company, provided that this
exclusion shall not apply with respect to any claims brought by Indemnitee (i)
to enforce his or her rights under this Agreement or (ii) in any Proceeding
initiated by another person or entity whether or not such claims were brought by
Indemnitee against a person or entity who was otherwise a party to such
Proceeding.



Nothing in this Section 10 shall eliminate or diminish Company’s obligations to
advance that portion of Indemnitee’s Expenses which represent attorneys’ fees
and other costs incurred in defending any Proceeding pursuant to Section 3 of
this Agreement; subject however to the undertaking by Indemnitee in the form
attached hereto as Exhibit 1 and incorporated by reference herein.



11.        Extraordinary Transactions. The Company covenants and agrees that, in
the event of any merger, consolidation or reorganization in which the Company is
not the surviving entity, any sale of all or substantially all of the assets of
the Company or any liquidation of the Company (each such event is hereinafter
referred to as an “extraordinary transaction”), the Company shall:



(a)         have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or



(b)         otherwise adequately provide for the satisfaction of the Company’s
obligations under this Agreement in a manner acceptable to Indemnitee.



12.        No Personal Liability. Indemnitee agrees that neither the directors
nor any officer, employee, representative or agent of the Company shall be
personally liable for the satisfaction of the Company’s obligations under this
Agreement, and Indemnitee shall look solely to the assets of the Company and the
escrow the Company may establish, as referred to in Section 4 hereof, for
satisfaction of any claims hereunder.



13.        Severability. If any provision, phrase, or other portion of this
Agreement should be determined by any court of competent jurisdiction to be
invalid, illegal or unenforceable, in whole or in part, and such determination
should become final, such provision, phrase or other portion shall be deemed to
be severed or limited, but only to the extent required to render the remaining
provisions and portions of the Agreement enforceable, and the Agreement as thus
amended shall be enforced to give effect to the intention of the parties insofar
as that is possible.



14.        Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent thereof to all rights to
indemnification or reimbursement against any insurer or other entity or person
vested in the Indemnitee, who shall execute all instruments and take all other
actions as shall be reasonably necessary for the Company to enforce such rights.



15.        Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.



16.        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be considered to have been duly given if
delivered by hand and receipted for by the party to whom the notice, request,
demand or other communication shall have been directed, or mailed by certified
mail, return receipt requested, with postage prepaid:



- 5 -

--------------------------------------------------------------------------------

(a)         If to the Company, to:

Citizens & Northern Corporation

90-92 Main Street

P.O. Box 58

Wellsboro, PA 16901





(b)         If to Indemnitee, to:

Stephen M. Dorwart

234 Cedar Road

Mullica Hill, NJ 08062



or to such other or further address as shall be designated from time to time by
the Indemnitee or the Company to the other.



17.        Termination. This Agreement may be terminated by either party upon
not less than sixty (60) days prior written notice delivered to the other party,
but such termination shall not in any way diminish the obligations of Company
hereunder with respect to the Indemnitee’s activities prior to the effective
date of termination.



18.        Amendments and Binding Effect. This Agreement and the Undertaking and
the rights and duties of Indemnitee and the Company hereunder and thereunder may
not be amended, modified or terminated except by written instrument signed and
delivered by the parties hereto. This Agreement is and shall be binding upon and
shall inure to the benefits of the parties thereto and their respective heirs,
executors, administrator, successors and assigns.



IN WITNESS WHEREOF, the undersigned have executed this Agreement in triplicate
as of the date first above written.



INDEMNITEE

   

CITIZENS & NORTHERN CORPORATION







By:

/s/ Stephen M. Dorwart



By:

/s/ J. Bradley Scovill











Title:

Director



Title:

President and Chief Executive Officer





- 6 -

--------------------------------------------------------------------------------

EXHIBIT 1



FORM OF UNDERTAKING



THIS UNDERTAKING has been entered into by ___________________ (hereinafter
“Indemnitee”) pursuant to an Indemnification Agreement dated ___________ ___,
20__ (the “Indemnification Agreement”), by and between CITIZENS & NORTHERN
CORPORATION, a bank holding company registered under the Bank Holding Company
Act of 1956, as amended, and a Pennsylvania corporation (the “Company”), and
Indemnitee.



W I T N E S S E T H:



WHEREAS, pursuant to the Indemnification Agreement, Company agreed to pay
Expenses (within the meaning of the Indemnification Agreement) as and when
incurred by Indemnitee in connection with any claim against Indemnitee which is
the subject of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative or investigative, to which
Indemnitee was, is, or is threatened to be made a party by reason of facts which
include Indemnitee’s being or having been a director, officer or representative
(within the meaning of the Indemnification Agreement) of the Company;



WHEREAS, such a claim has arisen against Indemnitee and Indemnitee has notified
Company thereof in accordance with the terms of Section 6 of the Indemnification
Agreement (hereinafter the “Proceeding”);



NOW, THEREFORE, Indemnitee hereby agrees that in consideration of Company’s
advance payment of Indemnitee’s Expenses incurred prior to a final disposition
of the Proceeding, Indemnitee hereby undertakes to reimburse Company for any and
all Expenses paid by Company on behalf of Indemnitee prior to a final
disposition of the Proceeding in the event that Indemnitee is determined under
the Applicable Document (within the meaning of the Indemnification Agreement) or
applicable law to be required to repay such amounts to the Company, provided
that if Indemnitee is entitled under the Applicable Document or applicable law
to indemnification for some or a portion of such Expenses, Indemnitee’s
obligation to reimburse Company shall only be for those Expenses for which
Indemnitee is determined to be required to so repay such amounts to the Company
pursuant to the Indemnification Agreement or applicable law.



If the Indemnitee is involved in an administrative proceeding or action
instituted by an appropriate banking agency and requests the Company to pay the
Expenses incurred before a final order is entered, the Indemnitee shall
reimburse the Company for all Expenses paid by the Company if a final order is
entered (i) assessing civil money penalties; (ii) removing Indemnitee from
office or prohibiting Indemnitee from participating in the conduct of the
affairs of the Company or its affiliates; or (iii) requiring Indemnitee to cease
and desist from taking any affirmative action described under the Federal
Deposit Insurance Act or other applicable banking laws with respect to the
Company and its affiliates. The Indemnitee hereby agrees to reimburse the
Company for Expenses which subsequently are deemed “prohibited indemnification
payments”, as defined in 12 C.F.R. § 359.1(1).



Further, the Indemnitee agrees to reasonably cooperate with the Company
concerning such Proceeding.



IN WITNESS WHEREOF, the undersigned has set his hand this _____ day of
______________, 20__.



INDEMNITEE



The Form Provided for Informational Purposes Only



(In the event this form is needed, a blank to be signed and returned will be
provided upon request.)



- 7 -

--------------------------------------------------------------------------------